In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-18-00116-CV


 IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, RELATOR


                                      ORIGINAL PROCEEDING

                                              May 18, 2018

                                               OPINION
                         Before CAMPBELL and PIRTLE and PARKER, JJ.


       Texas Rule of Civil Procedure 169 creates an expedited actions process for

lawsuits in which all claimants affirmatively plead that they seek only monetary damages

aggregating $100,000 or less. See TEX. R. CIV. P. 169.1 However, a court must remove

a suit from this expedited process on the motion of a party and a showing of good cause.

See Rule 169(c)(1). Relator and defendant below, State Farm Automobile Insurance

Company, moved this Court to stay further proceedings in the underlying lawsuit 2 and to



       1   Further reference to Texas Rules of Civil Procedure will be by reference to “Rule __.”
       2 By order issued May 8, 2018, this Court stayed further proceedings in the underlying lawsuit
pending our resolution of the present mandamus request.
issue a writ of mandamus directing the Honorable W. F. “Corky” Roberts, Potter County

Court at Law No. 1, to remove this case from the expedited process of Rule 169 or,

alternatively, to enter a scheduling order that complies with Rule 169’s expedited process.

Concluding that State Farm has shown that the trial court’s scheduling order constitutes

a clear abuse of discretion for which it has no adequate remedy at law, we conditionally

grant the petition.


                               Factual and Procedural Background


        State Farm provides automobile insurance to Johnie Pearl Robbins, real party in

interest. Robbins was involved in a car crash in June of 2013. She brought suit against

the driver of the other car but reached a settlement of her claims for the full amount of

that driver’s insurance policy ($52,500). Contending that her damages were not satisfied

by the settlement, Robbins asserted a claim against State Farm under the

uninsured/underinsured motorist (UIM) portion of her automobile policy. After Robbins

and State Farm were unable to reach a settlement of her claim, on October 3, 2017,

Robbins filed suit.3


        In her original petition, Robbins sought damages exceeding $100,000 but less than

$200,000, and indicated her intent that discovery be conducted under discovery level 2.

After State Farm filed an answer and served discovery requests on Robbins, Robbins

amended her petition to allege damages of $100,000 or less in order that the case would




        3  In addition to her claims for breach of contract, Robbins asserts claims for common law and
statutory bad faith, negligence, and fraud. However, these extra-contractual claims have been severed and
abated from Robbins’s claims for breach of contract upon which this original proceeding is based.

                                                   2
proceed as an expedited action under Rule 169. On Robbins’s request, the trial court

entered an order referring the parties to mediation by December 18, 2017.


       On November 15, 2017, State Farm filed a motion to modify the court’s mediation

order and request entry of a scheduling order. In this motion, State Farm contends that

it was not afforded sufficient time to conduct discovery before the December 18 mediation

deadline, and that this case is too complex for the expedited actions process. While the

mandamus record provided by State Farm does not indicate whether the mediation was

held, the trial court denied State Farm’s request to remove the case from the expedited

actions process when it entered its December 27, 2017 scheduling order. This scheduling

order actually limits the discovery period more than prescribed by Rules 169 and 190.2.


       On January 3, 2018, State Farm again filed a motion to modify the scheduling

order. In its motion, State Farm expressly identified that the trial court’s scheduling order

does not follow the timelines specified in Rules 169 and 190.2. State Farm again argued

that this case is not appropriate for the expedited actions process since it involves medical

issues that are too complex to be adequately addressed in such a shortened timeframe.

On April 2, the trial court denied State Farm’s motion. The trial court notified the parties

that trial was set for May 14.


       State Farm filed with this Court an emergency motion to stay proceedings in the

trial court and a petition for writ of mandamus. State Farm contends that the trial court

clearly abused its discretion by failing to remove this case from the expedited actions

process of Rules 169 and 190.2. Additionally, State Farm contends that the trial court’s

imposition of “extra-truncated discovery and trial deadlines” are a clear abuse of



                                             3
discretion as they conflict with Rules 169 and 190.2. State Farm further contends that

these abuses of discretion deny it an adequate remedy at law because, under the trial

court’s orders, State Farm would be forced to go to trial without first being allowed to

conduct sufficient discovery. As such, State Farm argues that mandamus is appropriate

because the trial court’s discovery limitations will vitiate or severely compromise its ability

to present a defense to Robbins’s claims.


                                    Mandamus Standard


       To be entitled to mandamus relief, State Farm must prove that the trial court clearly

abused its discretion and it has no adequate remedy by appeal. In re Ford Motor Co.,

988 S.W.2d 714, 718 (Tex. 1998) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833,

839 (Tex. 1992) (orig. proceeding). The burden to demonstrate entitlement to mandamus

relief is on the relator. See Walker, 827 S.W.2d at 837.


       A trial court commits a clear abuse of discretion when it reaches a decision so

arbitrary and unreasonable that the decision amounts to a clear and prejudicial error of

law or clearly fails to correctly analyze or apply the law. In re Olshan Found. Repair Co.,

328 S.W.3d 883, 888 (Tex. 2010) (orig. proceeding); Walker, 827 S.W.2d at 839. “A trial

court has no ‘discretion’ in determining what the law is or applying the law to the facts.”

Walker, 827 S.W.2d at 840. A showing that the trial court could have reasonably reached

only one decision is necessary to establish a clear abuse of discretion. Liberty Nat’l Fire

Ins. Co. v. Akin, 927 S.W.2d 627, 630 (Tex. 1996) (orig. proceeding).


       An appellate remedy is not inadequate merely because it involves more cost or

delay than mandamus. In re Adkins, 70 S.W.3d 384, 389 (Tex. App.—Fort Worth 2002,


                                              4
orig. proceeding) (citing In re Ford Motor Co., 988 S.W.2d at 721). However, a party is

denied an adequate remedy at law when the party’s ability to present a viable claim or

defense at trial will be vitiated or severely compromised by the trial court’s discovery

order. Id. (citing In re Ford Motor Co., 988 S.W.2d at 721, and Walker, 827 S.W.2d at

843). However, to prove entitlement to mandamus relief, “the relator must establish the

effective denial of a reasonable opportunity to develop the merits of his or her case, so

that the trial would be a waste of judicial resources.” Id. (citing Walker, 827 S.W.2d at

843).


                                     Law and Analysis


        Texas Rule of Civil Procedure 169 establishes an “expedited actions process” that

allows most civil claimants to fast-track their claims. See Rule 169; Cross v. Wagner, 497
S.W.3d 611, 612 (Tex. App.—El Paso 2016, no pet.). A claimant can invoke this process

by affirmatively pleading that she seeks monetary relief aggregating $100,000 or less.

Rule 169(a)(1).    Under this expedited process, limits are applied to discovery,

continuances, challenges to experts, and time for presentation of evidence and argument

at trial. Rule 169(d); Cross, 497 S.W.3d at 612. The discovery limitations are identified

in Rule 190.2, and include a discovery period that begins when suit is filed and ends 180

days after the first request for discovery is served on a party; a total of six hours of oral

depositions for each party; and no more than fifteen interrogatories, requests for

production, and requests for admissions. Rule 190.2(b); see Rule 169(d)(1) (“Discovery

is governed by Rule 190.2”). A court must remove a suit from the expedited actions

process on a motion and a showing of good cause by any party. Rule 169(c)(1)(A).



                                             5
       To resolve the issues presented by State Farm, we must construe Rule 169. The

interpretation of a procedural rule is a question of law that we determine de novo by

applying the same canons of construction applicable to statutes. Cross, 497 S.W.3d at

613 (citing Zorrilla v. Aypco Constr. II, LLC, 469 S.W.3d 143, 155 (Tex. 2015)). As such,

we start by ascribing the plain and literal meaning to the language used in Rule 169. Id.

We apply the plain meaning to a rule’s unambiguous language in a manner that is

consistent with other provisions in the rule. Id. (citing Assignees of Best Buy v. Combs,

395 S.W.3d 847, 864 (Tex. App.—Austin 2013, pet. denied)).


Removal of Case from Expedited Actions Process


       We turn first to State Farm’s contention that the trial court clearly abused its

discretion by failing to remove the case from the expedited actions process after State

Farm filed a motion and showed good cause. State Farm contends that it established

good cause under Rule 169’s comment 3, which includes “the complexity of the legal and

factual issues” as a factor that should be considered in determining whether good cause

has been shown. A good cause requirement “is not a mere formality, but is a plainly

expressed limitation” to the use of the general rule. Schlagenhauf v. Holder, 379 U.S.
104, 118, 85 S. Ct. 234, 13 L. Ed. 2d 152 (1964). To establish good cause to remove this

case from the expedited actions process, we interpret Rule 169 to require State Farm to

specifically identify how the complexity of the legal and factual issues in this case require

that this case be removed from the expedited process.


       Considering State Farm’s petition and the mandamus record, we do not conclude

that State Farm has met this burden. In analyzing State Farm’s contention that this case



                                             6
is legally and factually too complex for the expedited process, we must remain mindful

that Robbins bears the burden of proving that her claimed knee and eye injuries were

sustained in the underlying crash, and the extent of the resulting damages. See In re

Farmers Tex. Cnty. Mut. Ins. Co., 509 S.W.3d 463, 466 (Tex. App.—Austin 2015, orig.

proceeding) (identifying the elements that a plaintiff must prove to recover under a UIM

policy).


       State Farm contends that Robbins has produced no records that relate her eye

injury to the crash. However, this does not indicate that the case is too complex for the

expedited process; rather, it indicates that Robbins may not have proof of this aspect of

her claim. If she does not have this proof, it makes the case less complex.


       State Farm also indicates that Robbins identified twenty healthcare providers for

the first time at her deposition and, through these providers, State Farm has identified a

total of fifty-two treating physicians for Robbins. But, State Farm does not identify how

many, if any, of these healthcare providers are likely to possess relevant evidence relating

to Robbins’s knee or eye injuries. It is likely that many of these healthcare providers have

no relevant information concerning Robbins’s knee or eye injuries since State Farm

identifies that Robbins has a “lengthy medical history” that includes heart disease,

diabetes, and chronic gastrointestinal problems along with “multiple knee, wrist, and

shoulder surgeries both before and after the car crash.”


       State Farm further argues that a key medical expert was deposed before Robbins’s

medical records were produced and it is likely that these medical records would alter the

expert’s opinion. State Farm simply concludes that “[t]he trial court’s scheduling order



                                             7
has made it impossible to re-depose the expert after the medical records were produced.”

However, State Farm indicates that it has used only 3:12 of the six-hour time limit for

depositions in an expedited case and nothing in the mandamus record shows that State

Farm had made any efforts to schedule further depositions by the close of the discovery

period.


        State Farm states that it needs to re-depose the expert discussed above as well

as Robbins’s treating physician, eye doctor, and eye surgeon, and it must factor in time

for cross-examining a corporate representative at a deposition called by Robbins.4 State

Farm does not identify any basis for why it needs to depose these additional individuals,

which is especially significant since the burden is on Robbins to prove her damages. In

the same fashion, State Farm simply concludes that, because it will need testimony from

each of these individuals at trial, the eight-hour trial limit will “make it impossible for State

Farm to present this testimony.”


        State Farm has failed to specifically identify how the legal and factual issues in this

case are so unusually complex that good cause exists to compel removal of the case

from the mandatory expedited process of Rule 169. See Schlagenhauf, 379 U.S. at 118

(“good cause” cannot be shown “by mere conclusory allegations of the pleadings”). After

considering the arguments advanced by State Farm, we cannot conclude that State Farm

has established that the trial court clearly abused its discretion by refusing to remove



        4 Depositions of the plaintiff, plaintiff’s medical expert, plaintiff’s treating doctor, and specialists

along with cross-examination of defendant/representative and defendant’s expert are not unusual in a case
like Robbins’s. State Farm essentially argues that all such cases otherwise pled within the expedited
actions process of Rule 169 must be removed if any party moves the trial court to do so since the factual
complexity would render the case inappropriate for the expedited process. We do not believe that the rule
was intended to exempt cases with such a typical amount of depositions.

                                                       8
Robbins’s suit from the expedited actions process of Rule 169. See Walker, 827 S.W.2d

at 839-40. As such, we conclude that State Farm has not proven that it is entitled to have

this Court issue a writ of mandamus ordering the trial court to remove Robbins’s suit from

the expedited process of Rule 169.


Compliance with Expedited Actions Process


       State Farm also alleges that the trial court clearly abused its discretion by issuing

a scheduling order that conflicts with the express procedures of Rule 169. State Farm

contends that the time deadlines prescribed by Rule 169 are mandatory and the trial court

did not have discretion to truncate those deadlines.


       Rule 169 provides that Rule 190.2 governs discovery in expedited actions. Rule

169(d)(1). Rule 190.2 directs that all discovery must be conducted during the discovery

period, which begins when suit is filed and ends 180 days after the first request for

discovery of any kind is served on the other party. Rule 190.2(b)(1). On a party’s request,

the trial court must set the case for a trial date that is within ninety days after the discovery

period ends. Rule 169(d)(2).


       It is undisputed that State Farm served its first discovery requests on Robbins on

October 27, 2017. As such, Rule 190.2 provides that the discovery period in this case

should have ended on April 25, 2018. See Rule 190.2(b)(1). Nonetheless, the trial court’s

scheduling order set the discovery deadline as February 10, which is only 106 days after

State Farm first served discovery on Robbins.            It is undisputed that Robbins has

requested that this case be set for trial. If trial were set ninety days after the proper end

of the discovery period, trial would have to be set by July 24, 2018. See Rule 169(d)(2).


                                               9
However, the trial court set the trial ready date at March 1, 2018, and set the case for trial

beginning on May 14.


        Robbins contends that Rule 190.5 affords the trial court broad discretion to limit

the discovery and trial timelines. See Rule 190.5 (“The court may modify a discovery

control plan at any time and must do so when the interest of justice requires.”).5 While

we certainly agree that a trial court has discretion to control its own docket and may make

reasonable adjustments to shorten the timelines provided by the expedited actions

process as necessary, we cannot conclude that shortening the discovery period by

seventy-four days is a reasonable limitation necessitated by the trial court’s docket.

Furthermore, because the end of the discovery period dictates when the trial must be set,

the trial court’s seventy-four day decrease in the applicable discovery period means that

the trial court set trial for only nineteen days after what should have been the end of the

discovery period. Again, while we understand that trial courts may have to set trials

subject to the expedited actions process earlier than the ninetieth day after the close of

discovery to accommodate their docket, we cannot conclude that setting trial a mere

nineteen days after the end of discovery is reasonable. As such, we conclude that the

trial court clearly abused its discretion. See In re Olshan Found. Repair Co., 328 S.W.3d

at 888; Walker, 827 S.W.2d at 839-40.


        However, our conclusion that the trial court clearly abused its discretion in

unreasonably shortening the applicable discovery and trial timelines for an expedited

action does not establish that State Farm is entitled to mandamus relief. To be entitled



        5 There is no contention that the interest of justice necessitated the trial court’s restriction of the
applicable discovery and trial deadlines in this case.

                                                      10
to mandamus relief, we must also conclude that State Farm does not have an adequate

remedy at law. See Walker, 827 S.W.2d at 837; In re Adkins, 70 S.W.3d at 389. A party

is denied an adequate remedy at law when the party’s ability to present a viable claim or

defense at trial will be vitiated or severely compromised by the trial court’s discovery

order. In re Adkins, 70 S.W.3d at 389 (citing In re Ford Motor Co., 988 S.W.2d at 721,

and Walker, 827 S.W.2d at 843). We conclude that, when a trial court further limits the

180-day discovery period under the expedited actions process by nearly half, the parties’

claims and defenses will be vitiated or, at least, severely compromised such that the

parties have been denied an adequate remedy at law. See id. As such, we conclude

that State Farm does not possess an adequate remedy at law.


                                               Conclusion


        Having concluded that the trial court clearly abused its discretion by unreasonably

restricting Rule 169’s discovery and trial deadlines which has denied State Farm an

adequate remedy at law, we conditionally grant State Farm’s petition for writ of

mandamus. Our issuance of the writ is conditioned upon the Honorable W. F. “Corky”

Roberts vacating his December 21, 2017 scheduling order and entering a new scheduling

order that re-opens discovery for a period of seventy-four additional days.6 All other

deadlines contained within the new scheduling order shall be set in compliance with Rules

169 and 190.2.


                                                                   Judy C. Parker
                                                                      Justice



        6 This Court’s May 8 stay of further proceedings will be lifted effective on the date the trial court
enters this new scheduling order.

                                                     11